PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/085,358
Filing Date: 14 Sep 2018
Appellant(s): KRONESTEDT et al.



__________________
Brian Rosenbloom
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 12-1-20.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 7-2-20 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”


(2) Response to Argument
Appellant’s arguments begin on the last paragraph of page 12.

With respect to the Yun reference, Appellant’s set forth that “Yun does not say anything about prioritizing an unshared frequency band over shared frequency band”, and “Moreover Yun does not say anything about “using information indicating the priority assigned to the first frequency band and information indicating the priority assigned to the second frequency band, selecting ... a frequency band to function as a secondary serving cell,” as is expressly required by claim 1.

In response to the first point, the Office action set forth that the primary reference to Kazmi teaches “prioritizing an unshared frequency band over shared frequency band” and that Yun was not relied upon to show this feature.  See sections [0038] and [0047] to [0048] of Kazmi, which teaches measuring the strength of shared and unshared 
In response to the second point, the Office action set forth that the primary reference to Kazmi teaches “prioritizing an unshared frequency band over shared frequency band” and that Yun is relied upon to show using SCells. See for example, section [0006] of Yun, which teaches that terminals communicate via the PCell and “SCells may be freely added, removed, activated, deactivated…”, based on the signal strength, etc., as also discussed in sections [0038] to [0042].   

With respect to the arguments on page 13 related to the Zhang reference, Appellant’s set forth similar arguments to those described above with respect to Yun.  For example, Appellant’s set forth that Zhang does not say anything about prioritizing an unshared frequency band over shared frequency band”, and “using information indicating the priority assigned to the first frequency band and information indicating the priority assigned to the second frequency band, selecting ... a frequency band to function as a secondary serving cell,” as is expressly required by claim 1.

The Examiner’s response to these arguments is similar to those with respect to Yun above.  The feature of prioritizing (or not prioritizing) the unshared frequency band over shared frequency band is shown in Kazmi.  Zhang is only added to teach the conventionality of assigning frequency bands to SCells based on prioritizations, etc., as described in sections [0031] to [0032] and see section [0040] for a determination of “indoor frequency dominance” or lack thereof.

Therefore, the feature of using prioritizations of shared and unshared frequency bands for assigning them to an SCell is met by the combination of Kazmi’s prioritization of the recited bands modified by using these prioritizations to assign them to a conventional SCell as taught in either of Yun or Zhang.    

With respect to the arguments on page 14 related to the Kazmi reference, Appellant’s set forth “But selecting between licensed and unlicensed frequencies based on measurement results does not disclose or suggest either: i) prioritizing an unshared band over a shared band if the shared band does not have indoor dominance or ii) prioritizing the shared band over the unshared band if the shared band has indoor dominance, as is required by claim 1.”

In response to this point the Examiner respectfully disagrees, and as was explained in the Office action, licensed frequencies are shared and unlicensed frequencies are not shared between the indoor and outdoor base stations, therefore, after measuring the strength of licensed and unlicensed frequencies, selecting to not use unlicensed frequencies is assigning a lower priority to these frequencies and deciding to use licensed frequencies (based on their measured strength while indoors) is prioritizing those frequencies above the unlicensed frequencies. In essence, determining to use a frequency band is prioritizing this band to be above a non-selected frequency band and similarly, and/or vice versa, not using a frequency band is prioritizing this frequency band below another frequency band.  


It is noted that section [0060] and dependent claim 34 of Kazmi explicitly use the words “prioritization of the frequency bands”.  Therefore, the teachings in sections [0038], [0047] to [0048], [0060] and [0087] of Kazmi, which measure indoor signal strengths of the recited bands, do in fact determine the recited “indoor dominance or lack thereof” and therefore, do teach the recited “prioritizations of the shared and unshared bands”.

With respect to the arguments on pages 14 to 15 related to section [0087] of Kazmi, these arguments set forth that Kazmi does not teach SCells.  As described above, the Office action relies on either Yun or Zhang to explicitly teach SCells.

It is noted that no arguments were presented with respect to the dependent claims.

Therefore, in summary, Appellant’s remarks address the references singly and not in combination as applied.  
 

For the above reasons, it is believed that the rejections should be sustained.


/STEVEN S KELLEY/Primary Examiner, Art Unit 2646                 


                                                                                                                                                                                      
Conferees:
/LESTER G KINCAID/Supervisory Patent Examiner, Art Unit 2646                                                                                                                                                                                                        
/CHARLES N APPIAH/Supervisory Patent Examiner, Art Unit 2641                                                                                                                                                                                                        







Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.